UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6048



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ADRIAN MAURICE HUDGINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Joseph Robert Goodwin,
District Judge. (CR-96-181; CA-03-221-5)


Submitted:   June 28, 2006            Decided:   September 25, 2006


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Adrian Maurice Hudgins, Appellant Pro Se.     Charles T. Miller,
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Adrian Maurice Hudgins appeals the district court’s order

accepting     the   recommendation    of     the    magistrate    judge,   which

construed a letter that Hudgins sent to the court as a 28 U.S.C.

§ 2255 (2000) motion, and dismissing the § 2255 motion.

             In 1997, Hudgins was convicted in the Southern District

of West Virginia for possession of contraband (marijuana) in

prison.     The district court sentenced him to a twenty-one-month

term   of   imprisonment,    followed      by     three   years   of   supervised

release, and imposed a $500 fine.            The court also imposed a $100

assessment fee.      On March 3, 2003, Hudgins sent a letter to the

district court, claiming that the court improperly delegated the

timing and amount of payments to the Bureau of Prisons in violation

of United States v. Miller, 77 F.3d 71 (4th Cir. 1996).

             Because a § 2255 motion may not be used for the sole

purpose of challenging fines or restitution orders, we conclude

that the district court should have treated Hudgins’s claim as a

habeas corpus petition under 28 U.S.C. § 2241 (2000).                  See United

States v. Bernard, 351 F.3d 360, 361 (8th Cir. 2003) (collecting

cases).      A § 2241 petition, however, must be brought in the

district of incarceration, 28 U.S.C. § 2241(a); In re: Jones, 226

F.3d 328, 332 (4th Cir. 2000), and Hudgins is incarcerated at the

Federal     Correctional    Institution      in    Ashland,   Kentucky.      The




                                     - 2 -
district court therefore does not have jurisdiction over this

§ 2241 proceeding.

          We vacate the district court’s order and remand for the

court to determine whether transferring Hudgins’s § 2241 petition

to the proper federal district court would serve the interests of

justice, see 28 U.S.C. § 1631 (2000), or whether the action would

be more appropriately dismissed without prejudice to Hudgins’s

right to file his action in the appropriate district court.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                              VACATED AND REMANDED




                              - 3 -